 


109 HR 2924 IH: Gas Price Spike Relief Act of 2005
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2924 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Hastings of Florida (for himself, Mr. Moore of Kansas, and Mr. Owens) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce motor fuel excise taxes during periods of high fuel prices. 
 
 
1.Short titleThis Act may be cited as the Gas Price Spike Relief Act of 2005. 
2.Temporary 4.3-cent reduction in certain fuel tax rates 
(a)In generalSection 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on motor and aviation fuels) is amended by adding at the end the following new subsection: 
 
(f)Temporary 4.3-cent reduction in certain fuel tax rates 
(1)In generalDuring a temporary rate reduction period with respect to any taxable fuel, the rate of tax referred to in paragraph (2) otherwise applicable to such fuel shall be reduced (but not below zero) by 4.3 cents per gallon. 
(2)Rates of taxThe rates of tax referred to in this paragraph are— 
(A)each rate of tax under subsection (a)(2)(A) (relating to gasoline and diesel fuel),   
(B)each rate of tax under paragraph (1) or (2) of section 4041(a) (relating to diesel fuel and special fuels), and 
(C)the rate of tax under section 4041(m)(1)(A) (relating to certain methanol or ethanol fuels). 
(3)Comparable treatment for compressed natural gasNo tax shall be imposed by section 4041(a)(3) on any sale or use during a temporary rate reduction period with respect to gasoline. 
(4)Comparable treatment under certain refund rulesIn the case of fuel on which tax is imposed during a temporary rate reduction period, each of the comparable rates otherwise applicable under sections 6421(f)(3)(B)(ii), 6427(b)(2)(A), and 6427(l)(3)(B)(ii) shall be reduced (but not below zero) by 4.3 cents per gallon. 
(5)Temporary rate reduction periodFor purposes of this subsection— 
(A)In generalThe term temporary rate reduction period means, with respect to any taxable fuel, any period of months (as determined by the Secretary) during which the motor fuel price index for such fuel is 10 percent greater than such index for the base month. 
(B)Base monthThe term base month means, with respect to any period, the last month before such period. 
(C)Motor fuel price indexThe term motor fuel price index means—  
(i)Highway motor fuelIn the case of fuel other than aviation-grade kerosene, the index comprised of the motor fuel price component of the Consumer Price Index (as defined in section 1(f)(5)). 
(ii)Aviation-grade keroseneIn the case of aviation-grade kerosene, the index comprised of the average monthly price of such kerosene (for end users) as published by the Energy Information Administration of the Department of Energy. 
(D)DataThe motor fuel price index for any month which is taken into account for purposes of this subsection shall be such index for the 2d preceding month.  
(6)Trust funds held harmlessAmounts appropriated to the Highway Trust Fund and the Airport and Airways Trust Fund shall be determined as if this subsection had never been enacted.. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
3.Floor stocks refunds 
(a)In generalIf— 
(1)before the first day of any temporary rate reduction period, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any liquid, and  
(2)on such first day such liquid is held by a dealer and has not been used and is intended for sale,  there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this section referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the amount of such tax which would be imposed on such liquid had the taxable event occurred on such date. 
(b)Time for filing claimsNo credit or refund shall be allowed or made under this section with respect to any temporary rate reduction period unless— 
(1)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the first day of such period, based on a request submitted to the taxpayer before the date which is 3 months after such first day, by the dealer who held the liquid on such first day, and 
(2)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund. 
(c)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this section with respect to any liquid in retail stocks held at the place where intended to be sold at retail. 
(d)DefinitionsFor purposes of this section— 
(1)In generalThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code. 
(2)Temporary rate reduction periodThe term temporary rate reduction period has the meaning given to such term by section 4081(f)(5) of such Code. 
(e)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this section. 
4.Floor stocks tax 
(a)Imposition of taxIn the case of taxable fuel on which tax was imposed under section 4081 of the Internal Revenue Code of 1986 during any temporary rate reduction period, and which is held on the first day after such period by any person, there is hereby imposed a floor stocks tax of 4.3 cents per gallon. 
(b)Liability for tax and method of payment 
(1)Liability for taxA person holding taxable fuel on the first day after a temporary rate reduction period to which the tax imposed by subsection (a) applies shall be liable for such tax. 
(2)Method of paymentThe tax imposed by subsection (a) shall be paid in such manner as the Secretary shall prescribe. 
(3)Time for paymentThe tax imposed by subsection (a) shall be paid on or before the date which is 3 months after the close of the temporary rate reduction period to which such tax relates. 
(c)DefinitionsFor purposes of this section— 
(1)Temporary rate reduction periodThe term temporary rate reduction period has the meaning given to such term by section 4081(f)(5) of such Code. 
(2)Held by a personFuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made). 
(3)Taxable fuelThe term taxable fuel has the meaning given to such term by section 4083 of such Code. 
(4)SecretaryThe term Secretary means the Secretary of the Treasury or his delegate. 
(d)Exception for exempt usesThe tax imposed by subsection (a) shall not apply to taxable fuel held by any person exclusively for any use to the extent a credit or refund of the tax imposed by section 4081 of such Code is allowable for such use. 
(e)Exception for fuel held in vehicle tankNo tax shall be imposed by subsection (a) on taxable fuel held in the tank of a motor vehicle or motorboat. 
(f)Exception for certain amounts of fuel 
(1)In generalNo tax shall be imposed by subsection (a)— 
(A)on gasoline held on the first day after any temporary rate reduction period, by any person if the aggregate amount of gasoline held by such person on such date does not exceed 4,000 gallons, and 
(B)on diesel fuel held on such first day by any person if the aggregate amount of diesel fuel held by such person on such date does not exceed 2,000 gallons.The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this paragraph. 
(2)Exempt fuelFor purposes of paragraph (1), there shall not be taken into account fuel held by any person which is exempt from the tax imposed by subsection (a) by reason of subsection (d) or (e). 
(3)Controlled groupsFor purposes of this section— 
(A)Corporations 
(i)In generalAll persons treated as a controlled group shall be treated as 1 person. 
(ii)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes more than 50 percent shall be substituted for at least 80 percent each place it appears in such subsection. 
(B)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control where 1 or more of such persons is not a corporation. 
(g)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply with respect to the floor stock taxes imposed by subsection (a) to the same extent as if such taxes were imposed by such section 4081.  
 
